United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3908
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                    Danny K. Jarrett, also known as Dough-Boy

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                               Submitted: May 7, 2013
                                 Filed: May 10, 2013
                                   [Unpublished]
                                   ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      Danny Jarrett appeals the district court’s1 denial of his 18 U.S.C. § 3582(c)(2)
sentence-reduction motion based on Amendment 750 to the United States Sentencing

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
Guidelines. We conclude that the denial was proper, because the amendment did not
lower Jarrett’s applicable Guidelines range. See United States v. Washington, 618
F.3d 869, 872 (8th Cir. 2010) (sentence reduction under § 3582(c)(2) is not
authorized where amendment does not have effect of lowering defendant’s applicable
Guidelines range). Accordingly, we affirm. We also grant counsel’s motion to
withdraw, subject to counsel informing Jarrett about procedures for seeking rehearing
or filing a petition for certiorari.
                         ______________________________




                                         -2-